In a condemnation proceeding, the appeal is from an order of the Supreme Court, Kings County, dated May 1, 1972, which granted a motion by a claimant to the extent of modifying the second separate and partial final decree so as to increase the rate of interest on the award to 6% and directed additional warrants to be drawn. Order reversed, with $20 costs and disbursements, and motion denied. At issue on this appeal is whether the reservation by claimants in a first separate and partial final decree of the right to seek interest of 6% instead of 4% inures to the benefit of a claimant whose condemnation award was provided for in a second separate and partial final decree that did not contain the reservation and from which that claimant did not appeal. The second decree is a separate judgment, which contained no right to seek *963higher interest. The decree “ became final and the trial court had no jurisdiction to alter its decree in any matter of substance ” (Matter of City of New York [Washington St. Urban Renewal Project], 33 N Y 2d 970, 972). Cohalan, Acting P. J., Christ, Brennan, Benjamin and Munder, JJ., concur.